DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
This Office Action is in response to the Applicant’s Communication filed on 04/14/2021.  In virtue of the communication:
Claims 13-22 and 24 are present in the instant application.
Claims 1-12 and 23 are canceled.
The references cited in the Information Disclosure Statement (IDS) filed on 11/24/2020 have been considered by the examiner.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Examiner’s Statement of Reasons for Allowance
Claims 13-22 and 24 are allowed.
The primary reasons for the allowance of the claims are in the inclusion of the limitation(s):
“… a plurality of illumination devices that each generate colored light via a plurality of color channels; and an electronic control unit to: control the plurality of illumination devices; calculate a color value for an illumination state to be set for a respective illumination device of the plurality of illumination devices, wherein the illumination state is defined by: a plurality of color component values of the plurality of color channels; and a brightness end value of the plurality of color channels; and the color value is calculated for each color channel of the plurality of color channels based on: a color component value of a respective color channel of the plurality of color channels; and a brightness value; provide the color value to a respective illumination device of the plurality of illumination device that generates the colored light via the plurality of color channels based on the provided color value; determine a brightness threshold value at the beginning of a dimming-down process for switching off a respective illumination device of the plurality of illumination devices and/or a dimming-up process for switching on a respective illumination device of the plurality of illumination devices, wherein the brightness threshold value depends on a lowest color component value that is not equal to zero from the plurality of color channels for a current illumination state of a respective illumination device; and the brightness threshold value increases as the lowest color component value decreases; and ensure, during the dimming-down process and/or the dimming-up process, that the color value provided to the illumination device is: not equal to zero; and calculated based on brightness values greater than or equal to the brightness threshold value” and combination thereof, in the apparatus and method claim(s), i.e., claims 13 and 22 (claims 14-21 and 24 are allowed as being dependent on claims 13 and 22), which are not found in the prior art references.
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best consider with this application can be filed in ASAOKA (U.S. Pub. 2017/0144584 A1).


Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844